Murray v Town of N. Castle (2022 NY Slip Op 00674)





Murray v Town of N. Castle


2022 NY Slip Op 00674


Decided on February 2, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 2, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

CHERYL E. CHAMBERS, J.P.
ROBERT J. MILLER
LARA J. GENOVESI
DEBORAH A. DOWLING, JJ.


2018-12497
 (Index No. 68175/17)

[*1]Dennis Murray, respondent,
vTown of North Castle, etc., appellant.


Keane & Beane, P.C., White Plains, NY (Jaclyn G. Goldberg and Lance H. Klein of counsel), for appellant.
Gould & Berg, White Plains, NY (Kim P. Berg of counsel), for respondent.

DECISION & ORDER
In an action, inter alia, for declaratory relief and to permanently enjoin the defendant from maintaining a disciplinary proceeding against the plaintiff, the defendant appeals from an order of the Supreme Court, Westchester County (Terry Jane Ruderman, J.), dated October 12, 2018. The order, inter alia, granted the plaintiff's motion to enjoin the defendant from pursuing disciplinary charges against him pending a final determination in the action.
ORDERED that the appeal is dismissed, without costs or disbursements.
The order appealed from granted the plaintiff's motion to enjoin the defendant from pursuing disciplinary charges against him pending a final determination in the action. This Court's decision and order in a related appeal (see Murray v Town of North Castle, ___ AD3d ____ [Appellate Division Docket No. 2020-04690; decided herewith]) grants the defendant's motion for summary judgment dismissing the complaint. The decision and order in the related appeal constitutes a final determination in the action, and renders this appeal academic.
CHAMBERS, J.P., MILLER, GENOVESI and DOWLING, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court